         Case 1:20-cv-08724-ER Document 28 Filed 02/23/21 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                            :
 T.S., S.S., and R.S.,                                      :
                                                            : No. 20-cv-8724 (ER) (OTW)
                   Plaintiffs,                              :
                                                            : STIPULATION AND PROPOSED
   -against-                                                : PROTECTIVE ORDER
                                                            :
 THE ROCKEFELLER UNIVERSITY                                 :
 A/K/A ROCKEFELLER UNIVERSITY                               :
 HOSPITAL F/K/A THE ROCKEFELLER                             :
 INSTITUTE AND THE ROCKEFELLER                              :
 INSTITUTE FOR MEDICAL                                      :
 RESEARCH,                                                  :
                                                            :
                   Defendant.
-------------------------------------------------------------x

     WHEREAS, the Parties having agreed to the following terms of confidentiality, and
 the Court having found that good cause exists for the issuance of an appropriately
 tailored confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil
 Procedure, it is hereby

     ORDERED that the following restrictions and procedures shall apply to the
 information and documents exchanged by the parties in connection with the pre-trial
 phase of this action:

   1.    Counsel for any party may designate any document or information, in whole or in
         part, as confidential if counsel determines, in good faith, that such designated
         materials need protection from disclosure because they contain “Confidential
         Information.” Confidential Information means information, including data,
         summaries, and compilations derived therefrom, (a) that has not been publicly
         disclosed and that contains sensitive scientific, medical, financial, and/or
         commercial information and/or information of a personal nature, such as private
         information as defined in the New York SHIELD Act (N.Y. Gen. Bus. Law § 899-
         aa(1)(b)); or (b) that is “Confidential Health Information,” as defined below.

          a. “Confidential Health Information” shall include “patient information,” as
             defined in New York State Public Health Law § 18(1)(e), and/or
             “protected health information” and “individually identifiable health
             information,” as defined in 45 C.F.R. § 160.103, promulgated pursuant to
             the Health Insurance Portability and Accountability Act of 1996, as
             amended (collectively, “HIPAA”), and which is permitted to be disclosed
             in the context of judicial and administrative proceedings pursuant to 45
                                              1
     Case 1:20-cv-08724-ER Document 28 Filed 02/23/21 Page 2 of 6



         C.F.R. § 164.512(e)(1), subject to certain requirements contained therein.
         Confidential Health Information includes any information that identifies
         an individual in any manner and is related to (1) the past, present, or future
         care, services, or supplies relating to the health or condition of such
         individual, (2) the provision of health care to such individual, or (3) the
         past, present, or future payment for the provision of health care to such
         individual. Confidential Health Information includes medical bills, claim
         forms, charge sheets, medical records or cards, medical charts, test results,
         prescriptions, medical notes and dictation, medical invoices, itemized
         billing statements, remittance advice forms, explanations of benefits,
         checks in payment of medical services or supplies, medical notices and
         requests, social security numbers, and similar information. Confidential
         Health Information includes all notes, summaries, compilations, extracts,
         abstracts, or oral communications that contain, are based on, or are derived
         from Confidential Health Information. Confidential Health Information
         also includes any materials subject to the confidentiality provisions of any
         applicable federal, state, or local law, including, but not limited to the New
         York Public Health Law, New York Civil Practice Law & Rules § 4504,
         other applicable privacy laws, or any applicable statutory or common law.
         For the avoidance of doubt, Confidential Health Information may include
         information pertaining to medical or mental health treatment.

2.   Except as set forth in paragraph 10, information and documents designated by a
     party as Confidential Information will be stamped “CONFIDENTIAL.” Materials
     that are identified by a non-party as Confidential Information will be treated as
     confidential under this Order regardless of whether the non-party is or becomes a
     signatory to this Order.

3.   The Confidential Information disclosed will be held and used by the person
     receiving such information solely for use in this action. No party receiving
     Confidential Information may disseminate or cause the dissemination of any
     Confidential Information to any person not reasonably involved in the prosecution,
     defense, settlement, or related insurance coverage litigation (“Coverage
     Litigation”) of this action.

4.   Nothing in this Order will affect or restrict a party’s maintenance, use, and/or
     disclosure of its own documents or information produced in this action.
     Disclosures (other than public disclosures) by a party of its own documents or
     information will not affect any designation as Confidential Information under this
     Order. Nothing in this Order will prevent or restrict counsel from rendering advice
     to their clients, and in the course thereof, relying on an examination of
     Confidential Information.

5.   In the event a party challenges another party’s designation of confidentiality,
     counsel shall make a good faith effort to resolve the dispute, and in the absence of

                                            2
     Case 1:20-cv-08724-ER Document 28 Filed 02/23/21 Page 3 of 6



     a resolution, the challenging party may seek resolution by the Court. Nothing in
     this Protective Order constitutes an admission by any party that Confidential
     Information disclosed in this case is relevant or admissible. Each party reserves
     the right to object to the use or admissibility of the Confidential Information.

6.   Confidential Information shall not be disclosed to any person, except:

     a. The requesting party and counsel, including in-house counsel;
     b. Employees or vendors of such counsel assigned to and necessary to
        assist in this action;
     c. Consultants, experts or mock jurors assisting in the prosecution or
        defense of this action, to the extent deemed necessary by counsel;
     d. Any insurers and reinsurers of the parties, including their counsel,
        experts, and/or consultants in the Coverage Litigation, upon the
        appropriate entry of a confidentiality order in the Coverage
        Litigation and the insurers, reinsurers, their counsel, experts, and
        consultants agreeing to be bound by that order’s terms;
     e. The Court (including the mediator, or other person having access to
        any Confidential Information by virtue of his or her position with the
        Court) in this action; and
     f. Any court reporter and associated support staff employed in this
        action.

7.   Before disclosing or displaying the Confidential Information to any person listed
     in paragraph 6, counsel for the receiving party must:

     a. Inform the person of the confidential nature of the information or
        documents;
     b. Inform the person that this Court has enjoined the use of the
        information or documents by him/her for any purpose other than this
        action and has enjoined the disclosure of the information or documents
        to any other person; and
     c. Require each such person to sign an agreement to be bound by this
        Order in the form attached hereto.

8.   Notwithstanding the limitations on the use and disclosure of Confidential
     Information in this Order, nothing in this Order shall be construed as (i) limiting
     any waiver of physician-patient privilege by a plaintiff by reason of bringing this
     action and asserting claims for damages, or (ii) limiting or preventing a defendant
     from disclosing a plaintiff’s patient-identifying information to the extent necessary
     in seeking third party discovery, in accordance with the parties’ So Ordered Joint
     Stipulation for Order on Plaintiffs’ Anonymity (ECF No. 16) (“Anonymity
     Order”).




                                            3
      Case 1:20-cv-08724-ER Document 28 Filed 02/23/21 Page 4 of 6



9.    Regardless of whether a document or information that contains the name of a
      Plaintiff is designated “CONFIDENTIAL,” such document or information shall be
      protected and treated in accordance with the Anonymity Order.

10.   When Confidential Information is disclosed in the course of a deposition:

      a. All or portions of the deposition and deposition exhibits will be
         designated as “CONFIDENTIAL” as appropriate, subject to the
         provisions of this Order either by (i) indicating on the record
         during the deposition that a question calls for Confidential
         Information, in which case the reporter will mark it as
         “Confidential Information Governed by Protective Order,” or
         (ii) notifying the reporter and all counsel of record, in writing,
         within 30 days of receipt of a final deposition transcript of the
         portion that contains Confidential Information, and the party
         designating the material as confidential shall reproduce that
         portion with the appropriate designation. During that 30-day
         period, all parties will treat the entire deposition transcript as if it
         had been designated as Confidential Information. The parties may
         also agree to treat a deposition transcript as Confidential
         Information in its entirety until trial.

      b. The party that has designated information as Confidential
         Information will have the right to exclude from the deposition,
         during such time as the Confidential Information is to be
         disclosed, any person not identified in Paragraph 6 of this Order.

11.   The production of a document or information without designating it as
      Confidential Information shall not constitute a waiver of the right to designate such
      document or information as Confidential Information. If so designated, the
      document or information shall thenceforth be treated as Confidential Information
      subject to all the terms of this Stipulation and Order.

12.   Any Personally Identifying Information (“PII”) (e.g., social security numbers,
      financial account numbers, passwords, and information that may be used for
      identity theft) exchanged in discovery shall be maintained by the receiving party
      in a manner that is secure and confidential.

13.   Pursuant to Federal Rule of Evidence 502, inadvertent disclosure of privileged
      communications shall not constitute a waiver of the privilege in this matter
      provided the parties follow the steps set forth in Rule 502.

14.   Notwithstanding the designation of information as Confidential Information in
      discovery, there is no presumption that such information shall be filed with the
      Court under seal. The parties shall follow the Court’s procedures with respect to
      filing under seal.

                                             4
             Case 1:20-cv-08724-ER Document 28 Filed 02/23/21 Page 5 of 6



      15.    At the conclusion of this action, Confidential Information and any copies thereof
             shall be promptly (and in no event later than 30 days after entry of final judgment
             no longer subject to further appeal) returned to the producing party or certified as
             destroyed, except that the parties’ counsel shall be permitted to retain their
             working files on the condition that those files will remain protected and shall not
             be used for any purpose other than this action.

      16.    After termination of this action, the provisions of this Order shall continue to be
             binding, except with respect to those documents and information that become a
             matter of public record. This Court retains continuing jurisdiction over all persons
             subject to this Order for enforcement of the provisions of this Order or to impose
             sanctions for any contempt thereof.

            SO STIPULATED AND AGREED.

CUTI HECKER WANG LLP                                    COHEN & GRESSER LLP

By:    /s/Mariann Meier Wang                            By:   /s/ Mark Spatz
        Mariann Meier Wang                                     Mark S. Cohen
        Alexander Goldenberg                                   Mark Spatz
        Alice G. Reiter                                        Oliver Haker
305 Broadway, Suite 607                                        David Lisner
New York, New York 10007                                800 Third Avenue, 21st Floor
(212) 620-2603                                          New York, New York 10022
                                                        (212) 957-7600
Attorneys for Plaintiffs
                                                        Attorneys for Defendant



SO ORDERED.



                                                      Edgardo Ramos
                                                Hon. __________________________
                                                United States District/Magistrate Judge

 Dated:           New York, New York
                  February 23, 2021




                                                    5
         Case 1:20-cv-08724-ER Document 28 Filed 02/23/21 Page 6 of 6




                                          Agreement


       I have been informed by counsel that certain documents or information to be disclosed
to me in connection with the action titled T.S. et al. v. The Rockefeller University, No. 20-cv-
8724 (ER) (OTW) (S.D.N.Y.), have been designated as confidential. I have been informed
that any such documents or information labeled “CONFIDENTIAL” are confidential by
Order of the Court, a copy of which I have received.

       I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other than
this action or insurance action related to this action. I will return all Confidential
Information to the attorney who provided it to me, upon request of that attorney, and I shall
not retain any copies of said Materials or any information contained within Materials
designated as Confidential.

DATED:




Signed in the presence of:



(Attorney)




                                                
